PER CURIAM.
By writ of habeas corpus, P.M., a juvenile, seeks release from detention at the Dade Juvenile Detention Center. Pursuant to a hearing on the state’s detention petition, the trial court found that petitioner met the criteria enumerated in section 39.044(2)(f)(2), Florida Statutes (Supp.1994). That section requires a finding that the juvenile “ ‘[h]as a record of law violation prior to court hearings.’” As the First District observed in D.B. v. State, 544 So.2d 1108 (Fla. 1st DCA 1989), this provision requires a finding that the law violations were committed “between the time of an arrest or initial detention and a final hearing on the charges.” Id. at 1109. Here, there were no such violations, however, the trial court was under the mistaken belief that a violation of a the law at any time in the past would justify continued detention. As the court noted in D.B., such a construction effectively removes the phrase “prior to court hearings” from a fair reading of the statute. The state agrees. Because the trial judge ordered petitioner detained on an erroneous basis, we grant the petition and order the petitioner discharged forthwith.